Exhibit 10.2

EXECUTION COPY

GUARANTEE

This GUARANTEE (this “Guarantee”) dated as of April 7, 2006, made by Horizon
Lines, Inc., a Delaware corporation, in favor of each of HL Tiger LLC, HL Hunter
LLC, HL Hawk LLC, HL Falcon LLC and HL Eagle LLC (collectively, the “Owners” and
each individually an “Owner”).

WHEREAS, the Owners have agreed that, upon the purchase of the Vessels by SFL
Holdings from the Sellers, the Owners shall purchase the Vessel from SFL
Holdings and, simultaneously with such sale, let and demise the Vessel to the
Charterer; and

WHEREAS, in order to induce the Owners to enter into the Transaction Documents
(as defined in each Charter referred to below to which each Owner is a party) to
which it is a party, the Guarantor has agreed to extend this Guarantee in favor
of the Owners.

NOW, THEREFORE, in consideration of the Owners entering into the Transaction
Documents to which it is a party, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor,
intending to be legally bound, hereby covenants and agrees as follows:

SECTION 1. Definitions and Rules of Interpretation. All terms used in this
Guarantee which are not otherwise defined in this Guarantee shall have the
respective meanings given in the bareboat charter (the “Charter”) between
Horizon Lines, LLC, as the Charterer and HL Eagle LLC, as Owner, dated as of the
date hereof, which Charter is incorporated herein by reference as if fully set
forth herein. The rules of interpretation set forth in the Charter apply mutatis
mutandis to this Guarantee.

SECTION 2. Guarantee. The Guarantor, as primary obligor and not merely as
surety, hereby irrevocably, absolutely and unconditionally guarantees to the
Owners and their successors and permitted assigns: (a) the prompt and complete
payment by the Charterer, as and when due and payable (whether by demand or
otherwise), of all obligations and liabilities of the Charterer to the Owners
now existing or hereafter incurred under or arising out of or in connection with
the Transaction Documents to which the Charterer is a party, whether for Hire,
fees, expenses or otherwise and all other obligations and liabilities of any
kind of the Charterer in connection with the transactions contemplated by the
Transaction Documents and any agreement, instrument or certificate relating
thereto to the Owners (including any liabilities (for damages or otherwise) of
the Charterer in respect of any breach by the Charterer of any of its
representations, warranties and covenants in any Transaction Document to which
it is party) and (b) the due, prompt and faithful performance of, and compliance
with, all other obligations, covenants, terms, conditions and undertakings of
the Charterer contained in the Transaction Documents to which it is a party and
any agreement or instrument or certificate relating thereto (all such
obligations, liabilities, covenants, terms and conditions and undertakings
referred to in clauses (a) and (b) above being herein called the “Obligations”);
and agrees to pay on demand any and all Expenses which may be paid or incurred
by any Owner in enforcing, or obtaining advice of



--------------------------------------------------------------------------------

counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights under this Guarantee or under the
Obligations including any Expenses incurred in connection with any bankruptcy
proceeding involving the Charterer or the Guarantor.

SECTION 3. The Guarantor’s Obligations Absolute and Unconditional.

(a) The Guarantor hereby guarantees that the Obligations will be paid and
performed strictly in accordance with the terms of the Transaction Documents to
which the Charterer is a party, regardless of any Applicable Law now or
hereafter in effect in any jurisdiction affecting any such terms or the rights
of any Owner with respect thereto. This Guarantee is a guarantee of payment and
performance and not of collection and the obligations and liabilities of the
Guarantor under this Guarantee shall be absolute and unconditional irrespective
of: (i) any lack of validity or enforceability of any of the Obligations, the
Transaction Documents (other than due to fraud or misrepresentation of any
Owner) or any agreement, instrument or certificate relating thereto, or any
delay, failure or omission to enforce or agreement not to enforce, or the stay
or enjoining by order of court, by operation of law or otherwise of the exercise
of, any right with respect to the foregoing (including in each case, without
limitation, as a result of the insolvency, bankruptcy or reorganization of the
Charterer, any Owner or any other Person); (ii) any change in the time, manner
or place of payment of, or in any other term in respect of, all or any of the
obligations, or any other amendment or waiver of or consent to any departure
from any Transaction Document or any agreement, instrument or certificate
relating thereto; (iii) any claim, set-off, counterclaim, defense or other
rights which the Chartere or Guarantor may have at any time and from time to
time against any Owner or any other Person, whether in connection with the
transactions contemplated by the Transaction Documents or any unrelated
transaction; (iv) any insolvency, bankruptcy, reorganization, arrangement,
composition, liquidation, dissolution or similar proceedings with respect to the
Charterer or any other Person; or (v) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the Charterer or
any other guarantor or surety in respect of the Obligations or the Guarantor in
respect of this Guarantee.

(b) This Guarantee (i) is a continuing guarantee and shall remain in full force
and effect until the payment or performance in full of the Obligations due and
owing the Owners and the payment of the other expenses to be paid by the
Guarantor pursuant hereto; and (ii) shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment, or any part thereof,
of any of the Obligations are rescinded or must otherwise be returned or
reimbursed by any Owner upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Charterer or otherwise, all as though such
payment had not been made.

(c) The obligations and liabilities of the Guarantor under this Guarantee shall
not be conditioned or contingent upon the pursuit by any Owner of any right or
remedy against the Charterer which may be or become liable in respect of all or
any part of the Obligations or against any collateral security or guarantee
therefor or right of set off with respect thereto.

(d) The Guarantor hereby consents that , without the necessity of any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by any Owner may be rescinded by such Owner and any of the Obligations continued
after such rescission.

 

2



--------------------------------------------------------------------------------

SECTION 4. Waivers. The Guarantor hereby unconditionally waives: (a) promptness
and diligence; (b) notice of or proof of reliance by any Owner upon this
Guarantee or acceptance of this Guarantee; (c) notice of the incurrence of any
Obligation by the Charterer or the renewal, extension or accrual of any
Obligation; (d) notice of any actions taken by any Owner or the Charterer under
the Transaction Documents or any other agreement, instrument or certificate
relating thereto; and (e) all other notices, demands and protests, and all other
formalities of every kind in connection with enforcement of the Obligations or
of the obligations of the Guarantor hereunder, the omission of or dalay in
which, but for the provisions of this Section 4, might constitute grounds for
relieving the Guarantor of its obligations hereunder.

SECTON 5. Waiver of Subrogation Rights by the Guarantor. The Guarantor hereby
acknowledges and agrees that under no circumstances shall the Guarantor be
entitled to be subrogated to any rights of any Owner in respect of the
obligations performed by the Guarantor hereunder or otherwise, and the Guarantor
hereby expressly and irrevocably waives each and every such right of subrogation
and any claims, reimbursements, right or right of action relating thereto
(howsoever arising). The Guarantor hereby further acknowledges and agrees that
no payment or performance hereunder by the Guarantor shall give rise to any
claim of the Guarantor against any Owner.

SECTION 6. Representations and Warranties of the Guarantor. The Guarantor
represents and warrants, as of the date hereof, to the Owners as follows:

(a) the Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to carry on its businesses as presently conducted, to own its
properties and to enter into and to perform its obligations under this Guarantee
and has not failed to qualify to do business in any jurisdiction where failure
so to qualify would materially and adversely affect its financial condition or
its ability to perform its respective obligations under this Guarantee;

(b) the execution, delivery and performance by the Guarantor of this Guarantee
have been duly authorized by all necessary corporate action, do not contravene
any Applicable Law presently binding on the Guarantor, and do not and will not
contravene the provisions of, or constitute a default under, its certificate of
incorporation or by-laws or any indenture, mortgage, chattel mortgage, deed of
trust, conditional sales contract, lease, loan or other material contract,
agreement or instrument to which it is a party by which it or any of its
properties is or may be bound or affected and which would have a material
adverse effect on the ability of the Guarantor to perform its obligations under
this Guarantee;

(c) the execution, delivery and performance by the Guarantor of this Guarantee
do not require the consent, approval, authorization, or order of, or giving of
notice to, or registration with, or taking of any other action in respect of,
any Governmental Entity, other than such consents, approvals, authorizations,
orders, registrations, notices or actions the failure

 

3



--------------------------------------------------------------------------------

of which to obtain would not have a Material Adverse Effect on the Guarantor, or
a material adverse effect upon its ability to perform any of its obligations
under this Guarantee; provided, if any of the foregoing are not required hereby
or by the other Transaction Documents or by Applicable Law to be obtain, given
or taken on or before Closing Date, the same will be made or obtained in the
ordinary course of business when required; and

(d) this Guarantee has been duly executed and delivered by the Guarantor and
constitutes the legal, valid and binding obligation of the Guarantor, duly
enforceable against the Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(e) the audited consolidated balance sheets of the Guarantor and its
Consolidated Subsidiaries as of December 25, 2005, and the related audited
statement of its earnings and cash flows for the period then ended, have been
prepared in accordance with GAAP and fairly present the financial condition of
the Guarantor and its consolidated subsidiaries taken as a whole as of such
dates and the results of operations for the fiscal period then ended.

 

  (f) the Guarantor owns indirectly all the issued and outstanding capital stock
or membership interests of the Charterer;

SECTION 7. Financial Information. (a) Within 10 days of the filing thereof with
the Securities and Exchange Commission (“SEC”) or, if the Guarantor is not
required to file such financial statements with the SEC, within 120 days of the
Guarantor’s fiscal year-end, a copy of the audited annual financial statements
of the Guarantor shall be delivered to the Owners, provided that this covenant
shall be deemed to have been fulfilled by the posting on the Guarantor’s website
of such financial statements.

(b) Within 10 days of the filing thereof with the SEC or, if the Guarantor is
not required to file such financial statements with the SEC, within 60 days of
the Guarantor’s fiscal quarter then ended, a copy of the unaudited quarterly
financial statements for such fiscal quarter shall be delivered to the Owners,
provided that this covenant shall be deemed to have been fulfilled by the
posting on the Guarantor’s website of such financial statements.

SECTION 8. Consolidation or Merger. The Guarantor shall not acquire a Person or
consolidate or merge with or into any other Person or sell, convey, assign,
transfer, charter or otherwise dispose of substantially all of its property to
any Person unless:

 

  (A) either (x) the Guarantor is the surviving Person; or (y) the Person formed
by or surviving any such consolidation, charter or merger (if other than the
Guarantor) or to which such sale, conveyance, assignment, transfer or other
disposition has been made expressly assumes all the obligations of the Guarantor
under the Guarantee and other Transaction Documents; and

 

4



--------------------------------------------------------------------------------

  (b) the surviving Person who is the Guarantor remains in compliance with the
terms and provisions of this Guarantee and the other Transaction Documents.

This Section 8 shall not apply to a merger or consolidation, or sale,
conveyance, assignment, transfer, charter or other disposition of the Guarantor
with an Affiliate solely for the purpose, and with the effect, of
reincorporating the Guarantor in another jurisdiction of the United States.

SECTION 9. Notices. Every notice, request or demand or other communication under
this Guarantee shall: be in writing (whether or not any such communication is
specified to be in writing) and in the English language and delivered
personally, by certified mail or by prepaid courier delivery services such as
Federal Express, DHL or other similar services or facsimile (confirmed in the
case of a facsimile, by prepaid airmail letter sent within 24 hours of
dispatch); and be deemed to have been received, in the case of a facsimile, at
the time of dispatch with a transmission confirmation appearing at the end of
the communication (provided, however, that, in the case of a facsimile, if the
date of dispatch is not a business day in the state of the addressee it shall be
deemed to have been received at the opening of business on the next such
business day) and, in the case of a letter, when delivered personally or by
courier; provided, however, that if personal delivery or delivery by courier of
a notice is tendered but refused, such notice, shall be effective upon such
tender;

 

  (a) be sent if:

 

  (1) to any Owner to:

c/o Ship Finance International Limited

P.O. Box HM 1593

Par-la-Ville Place

14 Par-la-Ville Road

Hamilton HM08 Bermuda

Attention: Vice President Finance

Facsimile: (441) 295-3494

with a copy to:

Seward & Kissel LLP

One Battery Park Plaza

New York, New York 10004

Attention: Gary J. Wolfe

Facsimile: (212) 480-8421

 

5



--------------------------------------------------------------------------------

  (2) to the Guarantor to:

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, NC 28211

Attention: Mark Urbania

Facsimile: (704) 973-7010

Telephone: (704) 973-7049

or to such other addressee or facsimile number as may be notified by one party
to the other parties under this Guarantee.

SECTION 10. Miscellaneous.

(a) The Guarantor will make each payment hereunder in lawful money of the United
States and in immediately available funds to the applicable Owner at its address
specified in Section 12 of this Guarantee or to such other address as such Owner
may designate for itself by like notice.

(b) No amendment of any provision of this Guarantee shall be effective unless it
is in writing and signed by the Guarantor and each of the Owners, and no waiver
of any provision of this Guarantee, and no consent to any departure by the
Guarantor therefrom, shall be effective unless it is in writing and signed by
each of the Owners as to itself, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(c) No failure on the part of the Owners to exercise, and no delay in exercising
any right hereunder, shall operate as a waiver hereof. The rights and remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

(d) Any provision of this Guarantee which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(e) This Guarantee (i) shall be binding in accordance with and to the extent of
its terms upon the Guarantor and its successors and assigns, (ii) shall inure,
together with all rights and remedies hereunder, to the benefit of Owners and
their respective successors and permitted assigns and (iii) may be assigned by
the Owners to the Security Trustee under the Credit Agreement to secure its
obligations to the Lenders under the Credit Agreement.

(f) GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

(i) THIS GUARANTEE SHALL IN ALL RESPECTS BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, INCLUDING ALL

 

6



--------------------------------------------------------------------------------

MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS THEREOF. THIS GUARANTEE IS BEING DELIVERED IN
THE STATE OF NEW YORK.

(ii) EACH PARTY HEREBY AGREES THAT ANY SUIT, ACTION OR PROCEEDING UNDER OR
ARISING OUT OF OR RELATING TO THIS GUARANTEE OR ANY OTHER TRANSACTION DOCUMENT
MAY BE INSTITUTED IN THE FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW
YORK OR THE COURTS OF THE STATE OF NEW YOU LOCATED IN NEW YORK COUNTY, AND EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE NOW OR HEREAFTER
TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, INCLUDING
THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, PROVIDED, THAT NOTHING
CONTAINED IN THIS SECTION 13(f) SHALL AFFECT THE RIGHTS OF ANY PERSON TO BRING
ANY SUCH ACTION, SUIT OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION. TO
THE EXTENT THAT SUCH PERSON OR ANY OF ITS PROPERTY IS OR BECOMES ENTITLED AT ANY
TIME TO ANY IMMUNITY ON THE GROUNDS OF SOVEREIGNTY OR OTHERWISE FROM ANY LEGAL
ACTION SUIT OR PROCEEDING, FROM SET-OFF OR COUNTERCLAIM, FROM THE JURISDICTION
OF ANY COMPETENT COURT, FROM SERVICE OF PROCESS, FROM ATTACHMENT PRIOR TO
JUDGMENT, FROM ATTACHMENT IN AID OF EXECUTION, OR FROM EXECUTION PRIOR TO
JUDGMENT, OR OTHER LEGAL PROCESS IN ANY JURISDICTION, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY FOR ITSELF AND ITS PROPERTY DOES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, AND AGREE NOT TO PLEAD OR CLAIM, ANY SUCH
IMMUNITY WITH RESPECT TO ITS OBLIGATIONS, LIABILITIES OR ANY OTHER MATTER UNDER
OR ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTEE OR ANY OTHER TRANSACTION
DOCUMENT OR THE SUBJECT MATTER HEREOF OR THEREOF. SUCH AGREEMENT OR WAIVER SHALL
BE IRREVOCABLE AND NOT SUBJECT TO WITHDRAWAL IN ANY AND ALL JURISDICTIONS
INCLUDING UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976 OF THE UNITED
STATES. EACH PARTY HEREBY GENERALLY CONSENTS TO THE SERVICE OF PROCESS AT ITS
ADDRESS SPECIFIED FOR NOTICE IN SECTION 12.

(iii) EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION IN ANY COURT IN ANY JURISDICTION BASED UPON OR ARISING OUT OF OR
RELATING TO THIS GUARANTEE. EACH PARTY ACKNOWLEDGES THAT THE WAIVER OF JURY
TRIAL BY IT IN THIS SECTION 13(f)(iii) IS A MATERIAL INDUCEMENT TO THE

 

7



--------------------------------------------------------------------------------

OTHER PERSONS TO ENTER INTO A BUSINESS RELATIONSHIP WITH IT AND THAT SUCH
PARTIES HAVE RELIED ON THIS SECTION 13(f)(iii) IN ENTERING INTO THE TRANSACTION
DOCUMENTS.

(iv) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT FINAL JUDGMENT
AGAINST IT RENDERED BY SUCH COURTS IN ANY OF THE AFORESAID ACTIONS, SUITS OR
PROCEEDINGS SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION,
WITHIN OR WITHOUT THE UNITED STATES, BY SUIT ON THE JUDGMENT. A CERTIFIED OR
EXEMPLIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF
ITS OBLIGATIONS AND LIABILITIES.

(v) EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS SECTION
13(f)(v) WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY ACCEPTS
AND AGREES TO THIS SECTION 13(f) FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL.
THIS SECTION 13(f) IS IRREVOCABLE AND UNCONDITIONAL AND SHALL APPLY TO ANY
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTEE.

(g) Section heading in this Guarantee are included in this Guarantee for the
convenience of reference only and shall not constitute a part of the Guarantee
for any other purpose.

(h) The Guarantor hereby agrees to execute and deliver all such instruments and
to take all such action as the Owner or its permitted assigns, as applicable,
may from time to time reasonably request in order to effectuate fully the
purposes of this Guarantee.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed by an
officer thereunto duly authorized, as of the date first above written.

 

HORIZON LINES, INC.

By:

  

/s/ M. Mark Urbania

Name:

  

M. Mark Urbania

Title:

  

Sr. Vice President & CFO

Acknowledged, Accepted and Agreed to by:

 

HL TIGER LLC

By:

    

/s/ Kenneth Becker

Name:

    

Kenneth Becker

Title:

    

Management Committee Member

HL HUNTER LLC

By:

    

/s/ Kenneth Becker

Name:

    

Kenneth Becker

Title:

    

Management Committee Member

HL HAWK LLC

By:

    

/s/ Kenneth Becker

Name:

    

Kenneth Becker

Title:

    

Management Committee Member

HL FALCON LLC

By:

    

/s/ Kenneth Becker

Name:

    

Kenneth Becker

Title:

    

Management Committee Member

HL EAGLE LLC

By:

    

/s/ Kenneth Becker

Name:

    

Kenneth Becker

Title:

    

Management Committee Member

 

9